 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Telephone Directory Company and Interna-tional Brotherhood of Electrical Workers, AFL-CIO, Local Union No. 2139. Cases 21-CA-14168and 21-RC-14286November 14, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 23, 1976, Administrative Law JudgeMartin S. Bennett issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the Charging Party filedcross-exceptions, a supporting brief, and a brief inanswer to Respondent's exceptions, and the GeneralCounsel filed a brief in answer to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order.We agree with the Administrative Law Judge thatRespondent on several occasions violated Section8(a)(1) of the Act by threatening to withhold apromised wage increase in the advent of unionorganization and that a second election must bedirected. In our judgment, however, Respondentcommitted an additional 8(a)(1) violation whenDistrict Sales Manager Lynn Lott threatened em-ployees with loss of pay increases if they selected theUnion as their collective-bargaining representative.Respondent announced that employees would bereceiving a pay increase in January 1976. In responseto inquiries about the scheduled raise during thecourse of the union organizational campaign, Gener-al Manager Fick told the employees that negotiations"start with a blank piece of paper." Similarly,District Telephone Sales Manager Fendholt toldemployee Steve Milton "if the Union were to bevoted in, that every item was a negotiable item, andthat you [sic] would start out with a blank sheet ofpaper, and if the wages were a negotiable item, thenit would affect the increase." Both statements haveI The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all the relevant evidence233 NLRB No. 72already been found to be violative of Section 8(a)(1).At a coffeebreak, Lott told employees ChristopherElliott and Anthony Spivack that the scheduled raisewould probably be an item to negotiate if the Union"gets in." Lott stated unequivocally that the previ-ously scheduled raises were no longer "automatic."In our view, there is no significant differencebetween the unlawful threats made by Fick andFendholt and the statement by Lott. It is wellestablished that during a union organizationalcampaign an employer must continue on whatevercourse it had set prior to the appearance of theUnion. In this case, making the raise negotiable if theUnion were selected, when it previously had beenscheduled unconditionally, is plainly a threat ofreprisal and clearly violative of Section 8(a)(l).Furthermore, viewed in a context in which Respon-dent violated the Act in several other respects, therecan be no doubt that Lott's statement was coercive innature. The Coca Cola Company, Foods Division, 196NLRB 892 (1972); Peterson Builders, Inc., 215 NLRB161 (1974); North Electric Company, 225 NLRB 1114(1976).We agree, however, with the Administrative LawJudge's dismissal of the complaint's allegation thatLott unlawfully threatened employees with dis-charge. But, unlike the Administrative Law Judge,we find the absence of evidence that Respondenttook subsequent disciplinary action or other reprisalsagainst the employees allegedly threatened to be ofno significance whatever. Instead, we rely solely oncredibility factors.The only evidence tending to support the allegationwas testimony by employee Spivack to the effectthat, during a conversation with Lott, the latterthreatened to discharge employees Seale and Cohen,both of whom were active union advocates. Lottcategorically denied making the alleged threat. Andthe Administrative Law Judge-with particularreference to testimonial conflicts between Lott andSpivack-generally credited Lott, finding him to be"a candid and straight-forward witness," whilecharacterizing Spivack's testimony with respect toanother incident as "reluctant and evasive." Accord-ingly, we find that the supporting evidence on thisissue is not sufficient to establish a violation ofSection 8(a)(1) of the Act with respect thereto.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-convinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.422 GENERAL TELEPHONE DIRECTORY COMPANYed Order of the Administrative Law Judge andhereby orders that the Respondent, General Tele-phone Directory Company, Los Angeles, California,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.IT IS FURTHER ORDERED that the representationelection conducted on November 7, 1975, in Case21-RC-14286 be, and it hereby is, set aside, and thatCase 21-RC-14286 be remanded to the RegionalDirector for Region 21 for the purpose of conductinga new election.[Direction of Second Election and Excelsior foot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard at Los Angeles, California, on April 6and 7, 1976. The complaint, issued January 22, 1976, andbased upon a charge filed November 21, 1975, byInternational Brotherhood of Electrical Workers, AFL-CIO, Local Union No. 2139, herein the Union, alleges thatRespondent General Telephone Directory Company hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.Consolidated with the foregoing was a hearing onobjections to an election conducted on November 7, 1975,in Case 21-RC-14286 pursuant to a petition filed August 4,1975, for a unit of Respondent's premise sales, streetaddress directory sales and telephone sales employees in itswestern region, with the customary exclusions. These areknown as yellow sales personnel. Of 111 eligible voters, 110cast ballots; 53 were in favor of the Union: 56 were againstunion representation; and one ballot not involved hereinwas challenged. Briefs have been submitted by the Unionand Respondent, and the General Counsel orally arguedhis case.I. THE BUSINESS OF RESPONDENTGeneral Telephone Directory Company, a Division ofGeneral Telephone and Electronics Corporation, is en-gaged in the compilation, printing, and sale of telephonenumbers and street addresses with sales offices throughoutthe United States and Canada; these include sales divisionoffices in its western region, including West Los Angelesand nearby communities. Respondent purchases andreceives goods and products valued in excess of $50,000 perannum directly from suppliers located outside the State ofCalifornia. I find that the operations of Respondent affectcommerce within the meaning of Section 2(6) and (7) of theAct.I Although the record, which is vague in many respects, frequently refersto a blanket increase of S2,000.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, AFL-CIO, Local Union No. 2139, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Introduction, the IssuesOn August 4, 1975, the Union filed a petition in Case 21-RC-14286 for an election in the above-described unit ofRespondent's employees. As noted, of 111 eligibles, 110ballots were cast on November 7, 1975, and the Union lostthe election by a vote of 56 to 53, with one challengedballot not involved herein. Of the 19 objections to theelection filed by the Union, 6 of these were deemed by theRegional Director to merit a hearing. Consolidated withsame by the Regional Director were allegations ofviolations of Section 8(a)(1) of the Act, these purportedlyand specifically involving "the same evidence."Respondent is engaged in the compilation and sale oftelephone numbers and street address directories for itsparent corporation, General Telephone and ElectronicsCorporation and other independent companies. Based inIllinois, it is divided into four geographic regions with ageneral manager (GM) in charge of each. Respondent'swestern region consists of the States of California, Nevada,and Arizona, including eight separate sales division offices,and this region is the only one involved herein.Each sales division is headed by a district sales manager(DSM) who customarily supervises the activities of approx-imately four sales representatives. Above him is a divisionmanager (DM) who, according to Respondent, supervisesthe activities of some 25 to 30 employees, these includingthe employees involved herein, clericals, and the districtsales managers.The gravamen of the instant case is the following. It isundisputed that prior to the commencement of the unionorganizational campaign, Respondent had advised its salesrepresentatives that wage increases had been budgeted byRespondent for the start of the year 1976. More specifical-ly, premise sales representatives were advised that theywere to be given an increase in base pay of $2,000 andtelephone sales representatives were to receive an increaseof $1,500 per annum.1B. Sequence of EventsRobert Katsch, formerly a premise salesman, attributedcertain remarks to Edward Jordan, executive vice presidentof Respondent, who is based in Illinois. Of Respondent'sfour geographical divisions, each is headed by a generalmanager who reports to Jordan. The latter annually makestwo or three trips to the western region of Respondent, theonly territory involved herein.Katsch, based in Los Angeles, was hired in August 1973and was terminated in January 1976. He testified that latein October 1975, about 2 weeks before the election held onNovember 7, he attended a meeting at the Ramada Inn in423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCulver City which was conducted by Jordan. He furthertestified that Jordan announced to 12 or 15 salesmenpresent that if the Union were voted in, negotiations wouldcommence from a blank sheet of paper. One of thosepresent asked about the $2,000 raise previously promised tobe effective in January 1976, and Jordan allegedly repliedthat this was a matter to be negotiated with the Union.Jordan did make reference to certain management prob-lems, not specified by the witness, and Jordan statedRespondent would cope with them.Katsch did recall that Jordan stated he could make nopromises, that Respondent had to bargain in good faithwith the Union and that Respondent was aware ofproblems with lower echelons of management. He repeatedthat Jordan stated the $2,000 pay raise was negotiable inarriving at a contract with the Union if the latter werevoted in.Jordan, a straightforward and most impressive witness,testified concerning a number of meetings. More specifical-ly, he testified that at the Culver City meetings, hepromised no benefits and threatened no reprisals. Hedenied referring to the $2,000 raise at two meetings held atthe Ramada Inn in Culver City on October 28. He alsodenied stating that negotiations would start with a "blank"piece of paper "at ground zero."He admitted that he had no recollection of the $2,000raise being brought up on this occasion. Jordan impressedme as a candid, objective, and intelligent witness. True, hewas not disinterested, but neither was Katsch. Moreover,Respondent was represented and advised at the time byskilled labor relations counsel.I also note that Personnel Manager Robert Wenzel ofRespondent's western region, an impressive witness, fullycorroborated Jordan as to what took place at the meetingsheld in Culver City on October 28, 1975. He testified thatJordan opined that sales representatives should have bettercommunications with first and second levels of supervisorsand flatly denied that the topic of the $2,000 pay raise wasbrought up by Jordan or by any employee at these CulverCity meetings. I so find. On balance, I credit Jordan'sversion of the incident and find that the evidence does notpreponderate in favor of the General Counsel in thisinstance.The next witness for the General Counsel was one StevenMilton, who worked for Respondent from June throughOctober 1975. In my observation and appraisal, histestimony can best be described as marked by obstrusegeneralities and as being extremely vague concerning thesequence of events. This was particularly true concerningthe order of meetings upon which the General Counselrelies. Milton testified that he was advised, upon hire, byhis supervisor, Sherrie Fendholt, a district telephone salesmanager in charge of district telephone sales, that, inJanuary 1976, the employees would receive a salaryincrease of $1,500 to $2,000 per annum.Milton allegedly recalled that during the union organiza-tional campaign, Fendholt discussed this subject early inOctober in response to a question from a named employeeas to the imminence of the raise and in the presence of two2 He also testified that in Jul) 1975, Van Ry told him that there would bea raise of $2,000 granted in "the new )'ear."other employees. None of these testified herein. Fendholtallegedly replied that the raise would be forthcoming inJanuary 1976, "pending extenuating circumstances." Mil-ton, as indicated, was not a very objective witness.Milton claimed that he asked Fendholt what sheintended by her reference to "extenuating circumstances."Milton then volunteered the question whether this meant"Like if the Union gets in?" and Fendholt allegedly repliedin the affirmative. Milton later conceded that he met withFendholt about two times weekly in October 1975. He alsoconceded that on one or two occasions, she stated that ifthe Union entered the picture, Respondent would bargainin good faith on any issue and that the "pay plan ...might be a bargaining item."Fendholt, no longer with Respondent, however, recalleda meeting where General Manager Richard Fick, inAugust, advised the clerical employees that they wouldreceive the (January 1976) wage increase. She returned toher unit and discussed this with those in it. Milton thenasked if the $2,000 raise would be forthcoming, union ornot. She replied that this would be so, absent extenuatingcircumstances. Milton pressed her, and she replied that ifthe Union was voted in, all items would be negotiable froma blank sheet of paper and that if wages were negotiable,"it would affect the increase." Milton then became agitatedand queried the assemblage whether they had heard theremarks of Fendholt. I hereinafter rely upon the admittedremarks of Fendholt.Christopher Elliott has been employed as a premise salesrepresentative by Respondent at Camarillo, California,since February 1973. The General Counsel relies on certainstatements attributed by him to Northern CaliforniaDivision Manager Barry Van Ry. Elliott testified about asales meeting held by Respondent at the Pierpont Inn atVentura, California, with 9 or 10 premise sales representa-tives in attendance, as well as 4 to 5 telephone salespersonnel, in August 1975.2His testimony, as is typical in this case of the testimonyfor the General Counsel, is somewhat garbled. The conductunder consideration is attributed in the complaint to VanRy, but the General Counsel specifically relies on astatement allegedly made by one Stayner, not named in thecomplaint, although ostensibly a supervisor, in the pres-ence of Van Ry.The testimony of Elliott left much to be desired. It wouldseem, in the posture most favorable to the GeneralCounsel, that Stayner was asked by someone what wouldhappen during collective bargaining. Stayner, who did nottestify, allegedly held up a blank piece of paper and statedthat the parties would negotiate therefrom. It would seemthat this purported remark, according to the stated theoryof the General Counsel, was made in the presence of VanRy. But, significantly, Elliott did not recall whether VanRy was present at the time, ostensibly a coffeebreak,although Van Ry was present at the basic meeting. Indeed,Elliott recalled only that Van Ry had attended the meeting,but he was unable to recall whether Van Ry was near thetable when Stayner spoke up as described above. Indeed,Van Ry denied hearing the statement. I find that there is a424 GENERAL TELEPHONE DIRECTORY COMPANYlack of substantial evidence to support the premise of theGeneral Counsel that Van Ry authorized, ratified, or failedto repudiate the remarks by Stayner on this occasion.This also bears upon the alleged testimony of Elliott thatStayner then stated, while holding up a clean sheet ofpaper, that all negotiations began with same. Here as well,the General Counsel has relied on the ostensible ratifica-tion by Van Ry of this act, and the record, in my judgment,does not support such a finding.Elliott also attributed a statement to District SalesManager Lynn Lott, of the Northern California Divisionand admittedly a supervisor, on another occasion in SantaBarbara, when Lott stated, "I would imagine that orga-nizing was going on."3Elliott questioned Lott concerningthe prospective raise and as to whether it would beautomatic. Lott, according to Elliott, responded that it wassomething that "perhaps will be bargained for... in that itwas not automatic. "(Emphasis supplied.)Anthony Spivack, an employee of Respondent atCamarillo, testified about attending a meeting at LasVegas, Nevada, addressed by Jordan on October 28.4Jordan then decreed, according to Spivack, that Respon-dent had a problem with first- and second-line manage-ment and was working on the problem. Employees RobertMinnis and Elliott Cohen, in essence, testified to the sameeffect. I see nothing adverse to Respondent in this area.Spivack also testified about a conversation in Las Vegasaround the same time with Lott. He claimed that whileaccompanied by Sales Representative Gene Roberts, whodid not testify herein, Lott stated that employees Bob Sealeand Elliott Cohen, sales representatives in his division,"would be history." The record demonstrates that thesetwo were active advocates on behalf of the UnionLott's version was that he recalled conversations withElliott and Spivack. They questioned him in July and inAugust about the prospective $2,000 raise. According toLott, he was asked if the $2,000 raise was still in order, andLott responded that it probably was an item "to negotiate."The topic was brought up regularly by the two employees,and Lott regularly responded, consistent with instructionsfrom top management, and so testified that he was"careful" to respond" as he did. I credit Lott, in myobservation, as a candid and straightforward witness.Spivack also testified in a reluctant and evasive mannerabout another incident. He denied attending a meeting atthe Pierpont Inn at Ventura. Shown his affidavit, headmitted that it showed him attending a meeting at thislocation, but he added, "I don't remember that, honestly."He ultimately recalled that someone asked GeneralManager Fick of the western division and Stayner aboutthe $2,000 raise about I month before the election. Fickresponded that "it would start from a clean piece of paper."Spivack dated the occasion in late August and alsotestified that he did not recall the month. He placed Fickand various management personnel on the scene, and Fickallegedly stated that they would start from "ground zero"and that matters would have to be negotiated. He also set3 As with some other witnesses for the General Counsel. Elliottimpressed me by his questions in response to questions by counsel as anunlikely person to be objectively coerced or influenced by any statementsmade to him by a representative of Respondent.Fick's statements at a later meeting in October at anotherlocation.Fick, in turn, recalled a meeting at the Pierpont Inn inAugust which was primarily a training meeting. He alsorecalled a meeting at the Holiday Inn in Ventura inOctober at which a labor relations specialist, Dr. van deWater, who did not testify, explained the various rights ofthe parties in an organizational context. An employeeasked a question about the promised $2,000 raise. Ficktestified that he, Fick, then told the assemblage that the$2,000 raise had previously been budgeted for January1976 and that, if economic conditions were the same, itwould be granted.But he went on to state that if Respondent werenegotiating with the Union, all wages, benefits, andworking conditions would become negotiable items. Thesituation would be as though they started with a blankpiece of paper with a certain amount of horse trading in allareas; he gave, as an example, a request by the Union for adental plan which could affect the economic picture.Fick did recall that at a dinner at the Pierpont Inn atVentura, apparently in August, two individuals privatelyasked him about the $2,000 raise, and he replied that it waspredicated on certain economic conditions, that it was notautomatic, and that it could be negotiated just like all otherbenefits. He did recall the meeting at the Holiday Inn atVentura in October, about 2 weeks before the election. Atthe latter, a question was asked about the $2,000 raise. Hedenied stating that the raise was not automatic, but didstate that if Respondent was negotiating with the Union,all wages, benefits, and working conditions, including the$2,000 raise, were negotiable items, as Respondent did notknow what the entire economic package would be.Over the objection of Respondent, I permitted theCharging Party to develop some evidence by a witness,Minnis, concerning a meeting at San Bernardino whichwas not attacked by the complaint where Fick allegedlymade reference to starting negotiations from a blank pieceof paper. Respondent presented no specific denials inresponse thereto. Not only was Minnis a most vaguewitness in this area, but I deem the issue not before me as itwas not litigated, and I base no adverse findings thereon.Elliott Cohen, a voluble witness, testified that he waspresent at two meetings with Division Manager Van Ryand his testimony, to some extent, entwined the events ofthese occasions. After a lunch in Montecito, there was adiscussion in the parking lot by a small group. Van Ryurged the group to try to work on their problemsthemselves without an outside party, and Cohen testified,"I believe" he mentioned the Union. Cohen later addedthat he recalled no promises being made by Van Ry.Cohen also recalled a later meeting at a restaurant inSanta Barbara. One of those present asked Van Ry if andwhen the $2,000 raise would be paid. Van Ry allegedlyresponded that the employees would not receive it, but thatit was something to be negotiated, if the Union entered thescene, from "ground zero."4 This perforce would be the same date of the meetings addressed b)Jordan, treated above, at Culver City, California.425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCohen also attributed a statement to District SalesManager Robert Willey, in response to a question at ameeting approximately in August at Santa Barbara, that ifthe Union entered the picture, Respondent did not have togrant the promised $2,000 raise. He later testified, afterconsiderable rambling, that Willey stated that if the Union"came in" the $2,000 raise would not be paid.According to Van Ry, he recalled the meeting in SantaBarbara on June 27. Either Cohen or employee Seale askedwhat would happen to the $2,000 if the Union entered thepicture. He responded that he did not know, as "all itemswere negotiable." Again, on August 22, he told the twomen in response to a question that all items werenegotiable. Still later, on September 18, the two men askedVan Ry about the imminence of the $2,000 pay raise. Ineffect, Van Ry drew an analogy as to variations realized incommissions when selling advertising to a client and Icredit him.Willey, in turn, recalled the talk at Santa Barbara. One ofthose present asked about the $2,000 raise. Willey respond-ed that this sum had been budgeted for the following yearand that Respondent would live up to this if economicconditions continued on the same plane. He added that theraise might not be given at the base salary because theUnion might opt to have the money or part of it expendedin other areas. He made no reference to starting at "groundzero" or with "a blank piece of paper." He also deniedthreatening employees with the loss of the pay increaseduring the union campaign. Willey's version is far morelogical than the drastic rambling one, under the conversa-tions attributed to him by Cohen, and he is credited herein.C. Concluding FindingsTo sum up:(1) I have rejected the testimony of Robert Katsch as tothe remarks he attributed to Executive Vice PresidentJordan of Respondent, and have credited the testimony ofthe latter.(2) Steven Milton, found above to be an improbablewitness, attributed various remarks to former District SalesManager Sherrie Fendholt. I rely herein solely upon thetestimony of the latter that Milton asked whether the$2,000 raise would be forthcoming, Union or not. Sheresponded that this was so, absent extenuating circum-stances and, further, that if the Union was voted in, allitems would be negotiable from a blank sheet of paper, andthat if changes were negotiable this "would affect theincrease." I find that the foregoing remarks support theallegations of the complaint.(3) The case in this area having been heard upon aspecific theory that Northern California Division ManagerVan Ry ratified or failed to disavow the remarks ofStayner, I do not, as indicated, base any adverse findingsthereon, particularly due to the absence of any evidencethat Van Ry was on the scene at the time.(4) Christopher Elliott attributed certain statements toDistrict Sales Manager Lott. I have credited the testimonyof Lott that he was careful to state that the $2,000 raise wasprobably an item to negotiate. I deem this as rather close tothe line, believe that this was not tantamount to a threat toabandon same, and base no adverse findings thereon.(5) I1 have previously found and repeat that I see nothingamiss in statements attributed to Vice President Jordan byemployees Spivack, Minnis, and Cohen that Respondentwas working on problems it had encountered with the firstand second lines of management.(6) 1 have previously credited the testimony of Lott as toa conversation with Spivack in the presence of Roberts,who did not testify. Lott allegedly stated that employeesSeale and Cohen "would be history." There is no evidenceof discipline or reprisals against either. I repeat thisresolution and base no adverse findings thereon.(7) Spivack attributed other statements to Fick in thissame area. I rely solely on the testimony of the latter, andin response to a question, Fick stated that the raise hadbeen budgeted for January 1976 and that it would begranted if economic conditions were unchanged. He did,however, go on to state that in the advent of unionnegotiations, all aspects of working conditions wouldbecome negotiable items, starting with a blank piece ofpaper; he cited, as an example which perforce would leadto horse trading, a union request for a dental plan.Fick, in essence, repeated this at a later meeting, statingthat all aspects of working conditions, including the $2,000raise, were negotiable as Respondent would not know whatthe entire economic package would be. I find that thisexceeded statements protected under Section 8(c) of theAct.(8) I have previously set forth remarks attributed to VanRy by Cohen. Van Ry testified herein, in response to aquestion about the $2,000 raise, that all items were"negotiable." On balance, I do not believe that thisconstituted a threat of withholding a wage benefit.(9) Cohen attributed a statement to District SalesManager Willey, in response to a question, after consider-able rambling on his part. Cohen claimed that Willeythreatened to withhold the $2,000 raise if the Union "camein." I have credited Willey's denial that he referred tostarting negotiations at "ground zero" or that a blank pieceof paper would be a starting point or that he threatenedany loss of pay. He stated, and I find, that the Union mightopt to have money otherwise expended. I deem and findthis to fall under the protection of Section 8(c) of the Act.It is axiomatic that an employer may not grantimprovements in working conditions, not previouslyplanned, in an organizational context. It is likewise truethat he is free to proceed to grant wage improvementsscheduled prior to the advent of an organizationalcampaign. In the instant case, salary increases of $1,500 to$2,000 per year had been scheduled prior to the advent ofthe union campaign. Respondent then saw fit, as detailed,to hedge at times and attempted to tailor its plans topotential union demands in the advent of a union victoryin the impending election.While the concern of Respondent is understandable, Iagree with the General Counsel that Respondent has gonetoo far. The salary increase would have been granted,barring drastic economic changes, but for the arrival of theUnion upon the scene. Stated otherwise, Respondent, inpart as least, reneged on its commitment because of thepossibility of a union victory. This view was made clear toits employees on a number of occasions set forth above,426 GENERAL TELEPHONE DIRECTORY COMPANYand I find that this conduct was violative of Section 8(a)(1)of the Act. See Florida Steel Corp., 224 NLRB 587 (1976),enfd. 536 F.2d 1385 (C.A. 5).Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. General Telephone Directory Company is an em-ployer within the meaning of Section 2(2) of the Act.2. International Brotherhood of Electrical Workers,AFL-CIO, Local Union No. 2139, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By threatening that a promised wage increase mightbe withheld in the advent of organization by a labororganization, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER5The Respondent, General Telephone Directory Compa-ny, Los Angeles, California, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Threatening that the promise of a wage increasemight be withheld in the advent of organization by a labororganization.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed by Section 7 of the National LaborRelations Act, except to the extent such rights may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorizedby Section 8(aX3) of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its places of business in its western regioncopies of the attached notice marked "Appendix."6Copiesof said notice, on forms provided by the Regional Directorfor Region 21, after being duly signed by Respondent, shallbe posted by it immediately upon receipt thereof andmaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.I further find in the above context of a close election, lostby the Union by a vote of 53 to 56, that there is merit in theposition of the Union that, on a preponderance of theconduct herein found to be violative of Section 8(a)(XI) ofthe Act, said conduct perforce affected the results of theelection.I therefore recommend that the objections be sustained,that the election in Case 21-RC-14286 be set aside andthat, as the General Counsel urges, that case be transferredto the Board for such additional action as it deems to beappropriate, including the conducting of a new election.s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.0 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading, "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees that thepromise of a wage increase may be withdrawn in theadvent of organization by a labor organization.WE WILL NOT interfere with the right of ouremployees to join International Brotherhood of Electri-cal Workers, AFL-CIO, Local Union No. 2139, or anyother labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed under Section 7 of the NationalLabor Relations Act, except to the extent such rightsmay be affected by an agreement requiring membershipin a labor organization as a condition of employment,as authorized by Section 8(aX3) of the Act.GENERAL TELEPHONEDIRECTORY COMPANY427